Citation Nr: 0717504	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-07 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for degenerative joint 
disease, bilateral knees, to include as secondary to service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from March 1975 until December 
1975.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

In December 2005, a Decision Review Officer (DRO) hearing was 
held at the RO and a transcript of that hearing is of record.  


FINDING OF FACT

Degenerative joint disease of the bilateral knees was 
initially demonstrated years after service, and has not been 
shown by competent clinical evidence to be causally related 
to active service, or caused or aggravated by a service-
connected disability.


CONCLUSION OF LAW

Degenerative joint disease of the bilateral knees was not 
incurred in, or aggravated by active service, may not be 
presumed to have been so incurred or aggravated, and is not 
proximately due to, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of 
February 2004, March 2005, and March 2006 letters from the 
AOJ to the appellant.  These letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit pertinent evidence and/or 
information in his possession to the AOJ.  Additionally, the 
March 2006 letter informed the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, to include testimony at a local RO hearing.  The 
Board has carefully reviewed his statements and testimony and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  The Board notes that VA medical 
opinions have been obtained and sufficient competent medical 
evidence is of record to make a decision on this claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
further notes that the X-rays taken of the veteran's knees in 
conjunction with a March 2004 VA examination are not of 
record.  However, as the findings of these X-rays are 
sufficiently described in the report of a December 2005 VA 
examination, the Board finds that a remand for such records 
is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (finding that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition may be 
service-connected under 38 C.F.R. § 3.310(a)).   

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis, as a chronic disease, becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The veteran asserts that service connection is warranted for 
degenerative joint disease of his knees.  The veteran also 
claims that his bilateral knee pain is due to the residuals 
of a right distal femur fracture he suffered in service.

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, X-
rays taken in connection with a March 2004 VA examination 
revealed minimal degenerative joint changes of both knees.  
Further, the veteran was diagnosed with degenerative joint 
disease of the bilateral knees after VA examinations in 2004 
and 2005.  Based on this evidence, the Board finds a current 
disability and the first element of a service connection 
claim is therefore satisfied.

With respect to an in-service incurrence, the veteran's 
service medical records do not contain complaints or findings 
related to either of his knees.  Indeed, the veteran 
testified at the 2005 hearing that he had had no treatment 
for his knees in service.  (Transcript at 3.)

The Board observes that the competent clinical evidence of 
record does not establish that the veteran's bilateral 
degenerative joint disease of the knees is related to the 
right distal femur fracture he suffered in service or the 
residuals thereof.  The VA examiner, in March 2004, noted 
that the veteran's history of osteochondroma and excision of 
exostosis did not involve the right knee joint and it is, 
therefore, unlikely related to a development of degenerative 
changes of the right knee.  The examiner also opined that the 
degenerative changes of the left knee are not likely related 
to the history of osteochondroma and excision of exostosis of 
the right leg.  It is noted that the examiner reviewed the 
claim folder and performed a physical examination of the 
veteran.

The veteran underwent another VA examination in December 
2005.  This VA examiner also reviewed the claims file and 
performed physical examination of the veteran.  The VA 
examiner opined that the veteran's right knee degenerative 
joint disease is not due to or the result of his prior 
fracture of the right distal femur nor was it aggravated by 
residuals of the right distal femur fracture.  The examiner 
further opined that the left knee degenerative joint disease 
is not due to or the result of overusing or compensating for 
his right leg disability nor was it aggravated by any 
residuals of the right distal femur fracture.  The examiner 
noted that the right distal femur fracture has healed and did 
not cause any problems for the veteran.  The veteran reported 
no residuals at the site of his right distal femur fracture.  
The VA examiner attributed the veteran's degenerative joint 
disease of both knees to the natural aging process of the 
body.  The Board notes that since the 2005 VA examination, 
the veteran was granted service connection for osteochondroma 
distal right femur, status post excision in a February 2006 
rating decision.  In this regard, the Board notes the 2005 VA 
examiner's statement that even if the veteran's 
osteochondroma were service-connected, the opinions regarding 
the knees would not change.  Indeed, the examiner noted that 
the veteran's fracture of his osteochondroma status post 
exostosis, which did not involve the right knee joint, did 
not cause his right or left knee arthritis.  

The Board finds these examiner's opinions to be highly 
probative because the VA examiners had access to the 
veteran's claims folder and provided detailed rationales for 
their opinions.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000) (stating that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims folder and the thoroughness and detail of the 
opinion).  

Moreover, it is significant to point out that the evidence of 
record establishes that the first post-service finding or 
treatment regarding pain in the knees was many years after 
the veteran's discharge from service.  The Board notes that 
the lapse of time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, 
in the absence of demonstration of continuity of 
symptomatology, the Board finds that the initial post service 
manifestation of bilateral degenerative joint disease of the 
knees, years after the veteran's discharge from active 
service, to be too remote from service to be reasonably 
related thereto.  

The Board also notes that the competent medical evidence does 
not reveal the diagnosis of degenerative joint disease, 
arthritis, of the bilateral knees to any degree within one 
year of the veteran's 1975 discharge.  As such, service 
connection is also not warranted on a presumptive basis.  See 
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006). 

The veteran has expressed a belief that his degenerative 
joint disease of the bilateral knees is either causally 
related to active service or to his right distal femur 
fracture suffered in service or the residuals thereof.  
However, the Board notes that the veteran has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for degenerative joint 
disease, bilateral knees, including as secondary to a 
service-connected disability, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


